                                          Case 5:17-cv-07305-EJD Document 262 Filed 05/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                       Case No. 17-cv-07305-EJD (VKD)
                                                          Plaintiff,
                                   9
                                                                                            ORDER RE DEFENDANT’S AEO
                                                   v.                                       DESIGNATIONS
                                  10

                                  11     APPLE INC.,                                        Re: Dkt. No. 239
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties ask the Court to resolve their dispute concerning plaintiff Raja Kannan’s access

                                  15   to documents and information defendant Apple, Inc. has designated “Highly Confidential –

                                  16   Attorneys’ Eyes Only” (“AEO”). Dkt. No. 239. At the Court’s direction, the parties conferred

                                  17   further and submitted a status report reflecting their efforts to resolve the dispute. Dkt. No. 249.

                                  18   In addition, at the Court’s request, Apple submitted further information regarding how information

                                  19   concerning employee RSU awards and performance bonuses may be expressed. Dkt. No. 259.

                                  20          Having considered the information the parties provided and the arguments made at the

                                  21   hearing on May 22, 2020 (Dkt. No. 254), the Court orders as follows:

                                  22          1.        Documents containing confidential employee-specific information
                                  23          Apple shall produce a written summary of the following information for the eight Apple

                                  24   employees who reported to Mr. Kotni during the period of time from January 1, 2011 through

                                  25   December 31, 2018 (Dkt. No. 120 at 2):

                                  26               •    Anonymized employee name

                                  27               •    Job level

                                  28               •    Promotions
                                             Case 5:17-cv-07305-EJD Document 262 Filed 05/27/20 Page 2 of 3




                                   1                 •   Performance ratings (but not self-ratings or peer ratings)

                                   2                 •   Base salary

                                   3                 •   Percentage salary increase

                                   4                 •   RSU award (indicated as none, low, medium, or high1)

                                   5                 •   Performance bonus (indicated as none, low, medium, or high2)

                                   6   This information shall be provided for each year during the relevant time period described above.

                                   7   Apple must provide this summary to Mr. Kannan no later than June 3, 2020.

                                   8            2.       Redaction/Confidential re-designation
                                   9            In view of Apple’s representations in its papers and during the May 22, 2020 hearing, the

                                  10   Court will not require Apple to redact AEO material and re-produce additional documents with a

                                  11   “Confidential” or no designation, as Mr. Kannan has not stated a specific need for any particular

                                  12   document or information that is not separately addressed by the summary of employee-specific
Northern District of California
 United States District Court




                                  13   information that Apple will provide in anonymized form.

                                  14            3.       Expert reports
                                  15            Because the parties’ expert reports reflect the proposed testimony of their respective

                                  16   experts, it is critical that Mr. Kannan have as much access to this information as possible, without

                                  17   unduly compromising the privacy of individual employees. The Court directs Apple to review the

                                  18   parties’ expert reports, in view of the rulings in this order and the Court’s prior orders, to ensure

                                  19   that Apple’s redactions are limited to confidential, employee-specific compensation or personnel

                                  20   information. All other information in the expert reports must be made accessible to Mr. Kannan.

                                  21   Apple shall confirm to the Court that it has complied with this order and shall re-produce the

                                  22   expert reports to Mr. Kannan no later than June 3, 2020.

                                  23   ///

                                  24   ///

                                  25

                                  26   1
                                        “Low” represents 1-33% of the maximum amount possible, “medium” represents 34-66% of the
                                  27   maximum amount possible, and “high” represents 67-100% of the maximum amount possible.
                                       See Dkt. No. 259 at 2.
                                  28   2
                                           See supra n.1.
                                                                                           2
                                         Case 5:17-cv-07305-EJD Document 262 Filed 05/27/20 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: May 27, 2020

                                   3

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            3
